Exhibit SECOND AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT AGREEMENT THIS SECOND AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT AGREEMENT (the “Agreement”) is made as of January 1, 2005 by and between ATLANTIC COAST BANK (the “Bank”), its successors and assigns and ROBERT J. LARISON, JR. (the “Executive”). WITNESSETH: WHEREAS, the Executive and the Bank entered into a Supplemental Retirement Agreement dated as of the 1st day of November, 2002 (the “Original Agreement”) and an Amended and Restrained Supplemental Retirement Agreement dated as of January 1, 2005; and WHEREAS, the American Jobs Creation Act of 2004 enacted new section 409A of the Internal Revenue Code (the “Code”) and final Treasury Regulations were issued under Code Section 409A in April, 2007, all of which affects the Original Agreement, and the Executive and the Bank now wish to amend and restate the Original Agreement in order to comply with Code section 409A and the regulations thereunder and make certain other clarifications do the original agreement. NOW, THEREFORE, in consideration of the premises and covenants contained herein, the Executive and the Bank hereby amend and restate the Original Agreement in its entirety as follows, effective as of January 1, 2005: 1. Definitions.In this Agreement, the following words and phrases shall have the following meanings: (a) Accrued Benefit Percentage shall mean, except as otherwise provided in this Agreement, 2.5% for each full calendar quarter of the Executive’s employment with the Bank since January 1, 2002, calculated through the last day of the calendar quarter in which the Executive (i) experiences a Separation from Service or (ii) attains the Normal Retirement Date, whichever shall first occur; provided, however, that in no event shall the Accrued Benefit Percentage exceed 60%. (b) Administrator shall mean the person or committee appointed by the Board of Directors of the Bank to Administer this Agreement.If a committee is appointed by the Board of Directors, a majority of those persons shall constitute a quorum and the act of the majority of such of persons either at a meeting or by written consent, shall be the act of the Administrator.The administrator may adopt such rules and procedures, not inconsistent with this Agreement, as it deems necessary or appropriate in order to administer this Agreement. (c) Average Compensation shall mean the amount determined by dividing by three (3) the higher of (i) the amount show in Box 1 of Form W-2; or (ii) the amount that would have been shown in Box 1 of Form W-2, had the Executive been receiving his “base salary” as set forth in his employment agreement rather than an agreed upon lower base salary, but in either case(excluding taxable income attributable to any restricted stock awards, stock options, stock appreciation rights or any other awards made under any equity plan maintained by the Bank or its affiliates) earned by the Executive from the Bank and its affiliates and subsidiaries (or any successors thereto by merger or purchase) during the three calendar years in the ten year period prior to his Separation from Service that results in the largest total. (d) Benefit Determination Date shall mean the first business day of the calendar month following the earliest of (i) the Executive’s Normal Retirement Date; (ii) the Executive’s Separation from Service; (iii) the Executive’s death; (iv) the Executive’s Disability; or (v) a Change in Control. (e) Cause shall mean a Separation from Service that arises from the Executive’s gross negligence, willful misconduct, breach of fiduciary duty involving personal profit, intentional failure to perform stated duties, and willful violation of any law, rule, or regulation (other than traffic violations or similar offenses) or final cease-and-desist order. (f) Change in Control shall mean the following: (1)“Change in Control” shall mean (i) a change in the ownership of the Bank or Atlantic Coast Federal Corporation (the “Company”), (ii) a change in the effective control of the Bank or Company, or (iii) a change in the ownership of a substantial portion of the assets of the Bank or Company, as described below.Notwithstanding anything herein to the contrary, the reorganization of Atlantic Coast Federal, MHC by way of a “second-step conversion” shall not be deemed a Change in Control. (2)A change in ownership occurs on the date that any one person, or more than one person acting as a group (as defined in Treasury Regulations section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Bank or Company that, together with stock held by such person or group, constitutes more than 50% of the total fair market value or total voting power of the stock of such corporation. (3)A change in the effective control of the Bank or Company occurs on the date that either (i) any one person, or more than one person acting as a group (as defined in Treasury Regulations section 1.409A-3(i)(5)(vi)(B)) acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) ownership of stock of the Bank or Company possessing 30% or more of the total voting power of the stock of the Bank or Company, or (ii) a majority of the members of the Bank’s or Company’s board of directors is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of the Bank’s or Company’s board of directors prior to the date of the appointment or election, provided that this sub-section “(ii)” is inapplicable where a majority shareholder of the Bank or Company is another corporation. 2 (4)A change in a substantial portion of the Bank’s or Company’s assets occurs on the date that any one person or more than one person acting as a group (as defined in Treasury Regulations section 1.409A-3(i)(5)(vii)(C)) acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) assets from the Bank or Company that have a total gross fair market value equal to or more than 40% of the total gross fair market value of (i) all of the assets of the Bank or Company, or (ii) the value of the assets being disposed of, either of which is determined without regard to any liabilities associated with such assets.For all purposes hereunder, the definition of Change in Control shall be construed to be consistent with the requirements of Treasury Regulations section 1.409A-3(g)(5), except to the extent that such regulations are superseded by subsequent guidance. (g) Disabled or Disability shall mean the Executive: (1)is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death, or last for a continuous period of not less than 12 months; (2)by reason of any medically determinable physical or mental impairment which can be expected to result in death, or last for a continuous period of not less than 12 months, is receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Bank; or (3)is determined to be totally disabled by the Social Security Administration. (h) Involuntary Termination shall mean Separation from Service, other than for Cause, without the Executive’s express written consent and voluntary resignation due to a material diminution of or interference with the Executive’s duties, responsibilities and benefits as President and Chief Executive Officer of the Bank, including (without limitation) any of the following actions unless consented to in writing by the Executive: (i) a change in the principal workplace of the Executive to a location outside of a 30 mile radius from the Bank’s main office as of the date hereof; (ii) a material demotion of the Executive; (iii) a material reduction in the number or seniority of other personnel reporting to the Executive or a material reduction in the frequency with which, or on the nature of the matters with respect to which, such personnel are to report to the Executive, other than as part of an institution-wide reduction in staff; (iv) a material adverse change in the Executive’s salary, perquisites, benefits, contingent benefits or vacation, other than as part of an overall program applied uniformly and with equitable effect to all members of the senior management of the Bank; and (v) a material permanent increase in the required hours of work or the workload of the Executive; provided that the Executive has notified the Bank of the existence of such a condition no later than 90 days after the initial existence of such condition and the Bank has at least 30 days to cure such condition.The term “Involuntary Termination” does not include termination for Cause or termination of employment due to retirement, death, Disability or suspension or temporary or permanent prohibition from participation in the conduct of the Bank’s affairs under Section 8 of the Federal Deposit Insurance Act. 3 (i) Monthly Benefitshall mean the Average Compensation multiplied by the Accrued Benefit Percentage and then divided by twelve (12), calculated at the Benefit Determination Date. (j) Normal Retirement Date shall mean the date the Executive attains age 55 (i.e., February 9, 2012). (k) Separation from Service shall mean the date of cessation of the employment relationship (other than an approved leave of absence) between the Executive and the Bank and its affiliates and subsidiaries (including any successor in interest, if applicable), and shall be construed to comply with Code Section 409A and Treasury Regulations Section 1.409A-1(h). (l) Specified Employee shall mean a key employee of the Bank within the meaning of Code Section 416(i) without regard to paragraph 5 thereof, determined in accordance with Code Section 409A and Treasury Regulations Section 1.409A-1(i). 2. Payment of Benefits. (a) Normal Benefit. If Monthly Benefits have not already started due to Separation from Service, Disability or Change in Control, the Bank shall pay the Monthly Benefit to Executive starting on the first business day of the month following the Normal Retirement Date on the first business day of each calendar month thereafter for a total of 180 months (i.e., monthly payments for 15 years), regardless of whether the Executive has experienced a Separation from Service; provided however, that, if the Executive has experienced a Separation from Service, then, to the extent necessary to avoid penalties under Code Section 409A and the regulations thereunder, such payments shall not commence until the first day of the seventh month following the date of the Executive’s Separation from Service if the Executive is a Specified Employee on his date of Separation from Service. (b) Death Benefit. (i) Death Before Benefit Period Begins.If the Executive dies prior to the Normal Retirement Date, Separation from Service, Disability or Change in Control, the Bank shall pay to the beneficiary designated on Exhibit A, using an Accrued Benefit Percentage of 60%, the Monthly Benefit commencing on the first business day of the month following the Executive’s Normal Retirement Date and on the first business day of each calendar month thereafter for a period of 180 months. The Average Compensation calculation shall assume that the Executive’s compensation increased by 3% for each full calendar year that occurs prior to what would have been his Normal Retirement Date. 4 (ii) Death During Benefit Period.If the Executive dies after Normal Retirement Date, Separation from Service, Disability or Change in Control, the Bank shall make any remaining monthly payments due to the Executive to the beneficiary designated by the Executive on Exhibit A. (c) Disability Benefit. If the Executive becomes Disabled before the Normal Retirement Date, death, Separation from Service or Change in Control,the Bank shall pay the Monthly
